                                                                                      --•   ---·-
                                                                                 . -'.; ! )( (,;;                        V


                                                                           : 1_·1     c,-.:i. ,,.f~
                                                                           , t _, -~ ., L. '--      J • ....   ;
                                                                                                                   ,•sf¥(-,.,-. ·1 '-i
                                                                                                                    • \~ l .... ,- L., _ 1
                                                                                                                                             i-rr
                                                                                                                                              '1 l
                                                                                                                                                     1•r·
                                                                                                                                                     ! :~ )
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X         I '     i ) :\fl- I ; ' i; ( ) :
                                                                                  - ----- --                         .
                                                                                                                                 /;;2 l
                                                                                                                             _- - - --
                                                                                                                                          )j_ I Iq
                                                                                                                                          --------=--::~=-_!
ALFONSO RODRIGUEZ,
                                   Plaintiff,                                       18        CIVIL 11402 (JPO)

                 -v-                                                                          JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,
                    Defendant.
-----------------------------------------------------------X

        It is hereby   ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated December 11, 2019, that the decision of the Commissioner of

Social Security is reversed and that this action is remanded to the Commissioner of Social Security

pursuant to sentence four of 42 U.S.C. § 405(g), for further administrative proceedings to include

a new hearing and decision, and to assess the record evidence in accordance with the regulations

pertaining to residual functional capacity, medical opinion evidence, subjective symptoms and

work history.


Dated: New York, New York
       December 12, 2019

                                                                              RUBY J. KRAJICK

                                                                                      Clerk of Court
                                                               BY:

                                                                                       Deputy Clerk
